873 F.2d 1451
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Laura O. SLEDGE, Petitioner,v.DEPARTMENT OF JUSTICE, Respondent.
No. 88-3470.
United States Court of Appeals, Federal Circuit.
April 7, 1989.

Before MARKEY, Chief Judge, and FRIEDMAN and ARCHER, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), No. DA07528810254, denying Laura O. Sledge's (Sledge's) petition for review of the May 25, 1988 initial decision dismissing her appeal without prejudice, is affirmed.

OPINION

2
The issue on appeal is whether the board abused its discretion in dismissing Sledge's appeal without prejudice.  It is manifest that no abuse occurred.  The administrative judge correctly stated that he may not stay an appeal for an indefinite period, cf. Johnson v. Department of the Treasury, 721 F.2d 361, 363-64 (Fed.Cir.1983), yet preserved Sledge's opportunity to participate in her appeal by dismissing without prejudice.


3
Sledge's arguments concerning the possible consequence of failing to comply with the board's final order pending judicial review are not properly before us.